Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Compact Prosecution
Examiner would like to propose an interview with applicant representative to discuss a proposed amendment that can potentially overcome the currently cited references. The feature for discussion is in Page 11 of the originally filed specification where the candidate object feature representation is considered as 2 groups of multi-dimensional input signal and the system including response function are cosine distance and convolution function. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding amended claim 1 and similar claims 7 and 13 applicant argues the cited references fails to disclose “determining at least two sub-responsivities of at least two user sub-feature representations in the user feature representation with respect to the candidate object feature representation; 
determining a responsivity of the candidate object to the user based on the at least two sub-responsivities”
In reply Examiner respectfully disagree because Ender discloses determining at least two sub-responsivities of at least two user sub-feature representations in the user (Section 0012, lines 1-5 “completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors” determining the two vectors of completeness score and relevance scores reads on the two sub-responsivities)
 (regarding the at least two user sub-feature representation Section 0074 lines 4-8 teaches that the completeness indicates the degree to which a candidate answer directly relates to the user’s information request and the relevance indicates the candidate answer is focused upon the user’s information request” thus the focused upon the user’s request corresponds to the user sub-feature representation) 
(Section 0012, lines 1-3 teaches that the completeness scores and the relevance scores can be vector that are combined into two dimensional vectors)  
determining a responsivity of the candidate object to the user based on the at least two sub responsivities  (Section 0012, lines 23-30- thus the computed relevance score and the completeness score reads on the at least two sub responsivities- thus the two score show how similar the vectors of the questions compared to the modeled answer- see section 0104 lines 1-10) 

Regarding amended claim 1 and similarly (Claims 7, 13), applicant argues that the cited references fails to disclose the user feature representation includes at least two user sub-feature representations. For each user sub-feature representation, a sub-responsivity between the user sub-feature representation and the candidate object 

In reply, Examiner respectfully disagree because the user feature representation includes at least two user sub-feature representations. (Ender: Section 0012, lines 1-3- thus “the completeness scores and the relevance scores can be vectors that are combined into two-dimensional vector”- these two scores “vectors” reads on the at least two user sub-feature representations)  For each user sub-feature representation, a sub-responsivity between the user sub-feature representation and the candidate object feature representation is determined. (Section 0069, lines 5-8 “a score for the query "atrial fibrillation warfarin" with regard to a particular resource can be determined using the following equation: q=(c1.sub.q) as score1, (p1.sub.q) as score2, where q is a vector  that represents the score for the query with regard to the particular resource, c1.sub.q=Condition (atrial fibrillation), (user sub-feature representation) and p1.sub.q=Pharmacologic (warfarin) (Candidate object feature representation) ” The responsivity of the candidate object to the user is determined based on the at least two sub responsivities. (Section 0069, based on the two scores “score1 (c1.sub.q)” and “score2 (p1.sub.q)”- thus the combination of the two scores into two-dimensional vector is used to determine a plurality of candidate response or list of candidate answers are identified and presented in the browser 216- see section 0069, lines 8-10) 


Again applicant argues that Enders fails to teach or suggest determining at least two sub-responsivities of at least two user sub-feature representations in the user feature representation with respect to the candidate object feature representation and determining a responsivity of the candidate object to the user based on the at least two sub responsivities.
In reply, examiner respectfully disagree because  in section 0069, lines 8-10,Ender discloses that a list of candidate answers are presented to the user via a browser based on two scores which are in vectors based on section 0012, lines 1-3, Also calculating the completeness scores and the relevance scores reads on determining at least two sub-responsivities and the two scores are put into two dimensional vector space. Section 0012 lines 5-10 thus completeness score (vector) for a particular candidate response can be determined based on a comparison between the particular candidate response and the question synonyms of the question or semantic elements that are implied by the question. 
Regarding the newly added claims 19-21 applicant argues that newly cited references fails to discloses “obtaining a sub-responsivity by inputting each user sub-feature representation and the candidate object feature representation into a mode response system including a response function, in which the response function includes a cosine distance, and the user sub-feature representation and the candidate object feature representation are multi-dimensional input signals”.  
In reply, Examiner respectfully disagree because Ender in view of Mugan disclose wherein determining the at least two sub-responsivities comprises for each user sub-feature representation, (Ender: Section 0012, lines 1-5 using completeness score and relevance score as explained in claim 1) obtaining a sub-responsivity (Graph distribution) by inputting the user sub-feature representation (questions) and the candidate object feature representation (list of answers in vectors) into a mode response system comprising a response function,  (Ender: Section 0091, lines 1-4-Fig. 5 shows a graph that depicts a distribution that provides an ordered list of likely answers to the user’s questions based on the entered completeness and relevance scores (vector))  wherein the response function comprises a cosine distance, and the user sub-feature representation and the candidate object feature representation are multi-dimensional input signals. (Ender, Section 0012, lines 1-3 the completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors) 
Ender in view of Wu does not discloses wherein the response function comprises a cosine distance. 
Shan discloses wherein the response function comprises a cosine distance. (Section 0069, lines 1-5 discloses comparing the selected candidate answer embedding to the query embedding using a similarity function for RBE embeddings (e.g., the cosine similarity function). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of similarity function such as cosine similarity. The motivation is that using the similarity function will make the system select the best response. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Enders (20150074095) in view of Wu (2020/0327327)
Claim 1, Enders discloses a method for intelligently recommending an response, (Identify portion of Candidate Answers- step 110 in Fig. 1) 
comprising generating a user feature representation based on description information of a user request (one or more first semantic elements in the question e.g “How do I change a bike tire”- see section 0047, lines 7-9) and a candidate response feature representation (Section 0012, lines 5-9- semantic elements common between response and the questions) based on expertise information of a  candidate response. (Section 0009, lines 14-17- medical articles are dependent upon to generate response to the question)
(Section 0010- thus the candidate responses are generated or selected based on an identified role or title of the user which is based on a determined pre-existing knowledge-expertise information) 
 determining at least two sub-responsivities of at least two user sub-feature representations in the user feature representation with respect to the candidate object representation; (Section 0012, lines 1-5 “completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors” determining the two vectors of completeness score and relevance scores reads on the two sub-responsivities)
 (regarding the at least two user sub-feature representation Section 0074 lines 4-8 teaches that the completeness indicates the degree to which a candidate answer directly relates to the user’s information request and the relevance indicates the candidate answer is focused upon the user’s information request” thus the focused upon the user’s request corresponds to the user sub-feature representation)   
determining a responsivity of the candidate object to the user based on the at least two sub responsivities (Section 0012, lines 23-30- thus the computed relevance score and the completeness score reads on the at least two sub responsivities- thus the two score show how similar the vectors of the questions compared to the response) 
 and selecting a target object for the user from candidate response based on responsivities of the candidate response to the user. (Section 0012, lines 3-5- thus based on the combined two dimensional vector a portion of the plurality of candidate responses is provided/selected to be the answer to the question of the user). 
(See Section 0047, lines 7-14 shows how a complete answer to the question “How do I change a bike tire?” is selected from a plurality of candidates)
Ender discloses candidate response but does not disclose candidate objects. 
(Section 0061, lines 3-4 “candidate objects”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Ender to include  using objects in our query representation. 
The motivation is that using objects makes the system more effective since it can incorporate different dimension within the system. 

Claim 2, Ender in view of Wu  discloses wherein generating the user feature representation based on the description information of the user request and the candidate object feature representation based on the expertise information of the candidate object (Ender: Section 0057, lines 7-13- identifying resource blocks within the documents for a particular question based on semantic elements (feature representation)) comprises: 
determining an entity comprised in the description information of the user request  and an entity comprised in the expertise information of the candidate object; (Ender: Section 0047, lines 7-12, in the example in Section 0047, lines 7-12 “bike” is identified as an entity that needs to be included in the knowledge of the answer)
and with an unsupervised vector generation model, (Ender: Section 0012, lines 1-5, Two-dimensional vectors) generating the user feature representation based on the entity comprised in the description information of the user request and the candidate object feature representation based on the entity comprised in the expertise information (Ender: Section 0012, lines 1-12- thus a completeness vector score for a particular candidate of response is determined based on the comparison of the semantic element between particular response candidate and question and synonyms of questions) 
Claim 3, Ender in view of Wu discloses wherein determining the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object (Wu: Section 0061) comprises:
 performing word segmentation on the description information of the user request and the expertise information of the candidate object respectively based on entities in a knowledge graph of a field of the candidate object; (Ender: Section 0058, lines 5-13- thus the classification module breaks ling content into smaller chunks (word segmentation) to contain critical ideas such as linking smaller chunks of “parent” information  and “child” information (knowledge graph)- also see section 0068)
and inputting resultant word segments of the description information of the user request (Ender: Smaller chucks of information request) and the expertise information of the candidate object (Ender: Section 0012, lines 1-11- thus the completeness score for a particular candidate is a determined by the comparison between a particular candidate response and the question or synonyms of the question, wherein the question or synonyms of the question is represented by smaller chunks of from the classification module). 
to obtain the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object, (Ender: Section 0059, lines 17-21- thus the classification module identify entities in the resource blocks using an entity definition database) 
Ender does not disclose wherein the word segments are transferred to a depth learning network model comprises a bidirectional long-short term memory network layer an attention mechanism layer, and a conditional random field layer.
Wu discloses wherein the  word segments are transferred to a depth learning network model (Section 0125 “Recurrent neural network” and Section 0130 lines 1-2 “Deep neural network”) comprises a bidirectional long-short term memory network layer, (Section 0125 lines 3-5 “Long Term Short Term memory Networks (LSTMs)  an attention mechanism layer, (Section 0125 and Fig. 11- handles backpropagation with the weights in the network) and a conditional random field layer (Section 0125 lines 3-5 - part of the RNN that predicts the probability distribution over the words and next words in a sentence). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ender to include the use of Deep learning networks. 
The motivation is that using Deep learning  makes the system deals with more dimensions in natural language processing. 

Claim 4, Ender in view of Wu discloses wherein the method further comprises: using literatures of a field of the candidate object as a corpus to construct the unsupervised vector generation model. (Ender: Section 0150 clinical documents such as vocabulary or repository and clinical document identified and arranged into a patient array all reads on the corpus for generating vectors as shown in section 0012)
Claim 5, Ender in view of Wu discloses wherein with the unsupervised vector generation model, (Ender: Word Vectors in two dimensions see section 0012) generating the user feature representation based on the entity comprised in the description information of the user request (Ender: User Question) and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object (Ender: Section 0012 completeness scores and relevance scores can be vectors) comprises: 
with the unsupervised vector generation model (Ender: Section 0012, lines 1-4- thus vectors in two dimensions) generating at least two user sub-feature representations based on at least two entities comprised in the description information of the user request as the user feature representation; (Ender: Section 0059, lines 5-9- thus the semantic types such as (disease, pharmacologic, organ, therapeutic)- under medicine which all reads on the sub-feature representation)
and with the unsupervised vector generation model, (Ender: Section 0012) generating at least two object sub-feature representations based on at least two entities comprised in the expertise information of the candidate object; (Ender: Section 0059, lines 7-16- thus the above semantic types can be generated under medicine using vectors-see Section 0012) 
(Ender: Medicine is feature representation while the semantic types such as disease, organ, pharmacologic reads on the sub feature representation)
 (Ender: Section 0012, lines 1-5 “completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors)
Claim 6,  (Cancelled)
Claim 7, Enders discloses a device comprising one or more processors; and a storage device, (Section 0168, lines 1-3- processor 1602 and memory 1604) configured to store one or more programs wherein, (Section 0177, lines 2-4) when the one or more programs are executed by the one or more processors, 
 the one or more processors are configured to generate a user feature representation based on description information of a user request (one or more first semantic elements in the question e.g “How do I change a bike tire”- see section 0047, lines 7-9) and a candidate object feature representation (Section 0012, lines 5-9- semantic elements common between response and the questions) based on expertise information of a candidate response; (Section 0009, lines 14-17- medical articles are dependent upon to generate response to the question)
(Section 0010- thus the candidate responses are generated or selected based on an identified role or title of the user which is based on a determined pre-existing knowledge-expertise information) 
determining at least two sub-responsivities of at least two user sub-feature representations in the user feature representation with respect to the candidate object representation; (Section 0012, lines 1-5 “completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors” determining the two vectors of completeness score and relevance scores reads on the two sub-responsivities)
 (regarding the at least two user sub-feature representation Section 0074 lines 4-8 teaches that the completeness indicates the degree to which a candidate answer directly relates to the user’s information request and the relevance indicates the candidate answer is focused upon the user’s information request” thus the focused upon the user’s request corresponds to the user sub-feature representation)   
determining a responsivity of the candidate object to the user based on the at least two sub responsivities (Section 0012, lines 23-30- thus the computed relevance score and the completeness score reads on the at least two sub responsivities- thus the two score show how similar the vectors of the questions compared to the response) 

and select a target object for the user from candidate response based on responsivities of the candidate response to the user. (Section 0012, lines 3-5- thus based on the combined two dimensional vector a portion of the plurality of candidate responses is provided/selected to be the answer to the question of the user). 
(See Section 0047, lines 7-14 shows how a complete answer to the question “How do I change a bike tire?” is selected from a plurality of candidates)
Ender discloses candidate response but does not disclose candidate objects. 
(Section 0061, lines 3-4 “candidate objects”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Ender to include  using objects in our query representation. 
The motivation is that using objects makes the system more effective since it can incorporate different dimension within the system. 
 

Claim 8, Ender in view of Wu discloses wherein the one or more processors are further configured to generate the user feature representation based on the description information of the user request and the candidate object feature representation based on the expertise information of the candidate object (Ender: Section 0057, lines 7-13- identifying resource blocks within the documents for a particular question based on semantic elements (feature representation)) by: 
determining an entity comprised in the description information of the user request and an entity comprised in the expertise information of the candidate object; (Ender: Section 0047, lines 7-12, in the example in Section 0047, lines 7-12 “bike” is identified as an entity that needs to be included in the knowledge of the answer)

 and with an unsupervised vector generation model, (Ender: Section 0012, lines 1-5, Two-dimensional vectors) generating the user feature representation based on (Ender: Section 0012, lines 1-12- thus a completeness vector score for a particular candidate of response is determined based on the comparison of the semantic element between particular response candidate and question and synonyms of questions) 
Claim 9, Ender in view of Wu discloses wherein the one or more processors are configured to determine the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object (Wu: Section 0061)  by: 
performing word segmentation on the description information of the user request and the expertise information of the candidate object respectively based on entities in a knowledge graph of a field of the candidate object; (Ender: Section 0058, lines 5-13- thus the classification module breaks ling content into smaller chunks (word segmentation) to contain critical ideas such as linking smaller chunks of “parent” information  and “child” information (knowledge graph)- also see section 0068) 
 and inputting resultant word segments of the description information of the user request (Ender: Smaller chucks of information request) and the expertise information of the candidate object (Ender: Section 0012, lines 1-11- thus the completeness score for a particular candidate is a determined by the comparison between a particular candidate response and the question or synonyms of the question, wherein the question or synonyms of the question is represented by smaller chunks of from the classification module). 
 (Ender: Section 0059, lines 17-21- thus the classification module identify entities in the resource blocks using an entity definition database) 
Ender does not disclose wherein the word segments are transferred to a depth learning network model comprises a bidirectional long-short term memory network layer, an attention mechanism layer, and a conditional random field layer.
Wu discloses wherein the  word segments are transferred to a depth learning network model (Section 0125 “Recurrent neural network” and Section 0130 lines 1-2 “Deep neural network”) comprises a bidirectional long-short term memory network layer, (Section 0125 lines 3-5 “Long Term Short Term memory Networks (LSTMs)  an attention mechanism layer, (Section 0125 and Fig. 11- handles backpropagation with the weights in the network) and a conditional random field layer (Section 0125 lines 3-5 - part of the RNN that predicts the probability distribution over the words and next words in a sentence). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ender to include the use of Deep learning networks. 
The motivation is that using Deep learning  makes the system deals with more dimensions in natural language processing. 
 
Claim 10, Ender in view of Wu discloses wherein the one or more processors are further configured to use literatures of a field of the candidate object as a corpus, to  (Ender: Section 0150 clinical documents such as vocabulary or repository and clinical document identified and arranged into a patient array all reads on the corpus for generating vectors as shown in section 0012)

Claim 11, Ender in view of Wu discloses wherein the one or more processors are configured to, with the unsupervised vector generation model, (Ender: Word vectors in two dimensions see section 0012) generate the user feature representation based on the entity comprised in the description information of the user request  (Ender: User Question) and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object (Ender: Section 0012 completeness scores and relevance scores can be vectors) by with the unsupervised vector generation model, (Ender: Section 0012, lines 1-4- thus vectors in two dimensions) generating at least two user sub-feature representations based on at least two entities comprised in the description information of the user request as the user feature representation; (Ender: Section 0059, lines 5-9- thus the semantic types such as (disease, pharmacologic, organ, therapeutic)- under medicine which all reads on the sub-feature representation)
 and with the unsupervised vector generation model, (Ender: Section 0012)  generating at least two object sub-feature representations based on at least two entities comprised in the expertise information of the candidate object; (Ender: Section 0059, lines 7-16- thus the above semantic types can be generated under medicine using vectors-see Section 0012) 
(Medicine is feature representation while the semantic types such as disease, organ, pharmacologic reads on the sub feature representation)
and averaging the at least two object sub-feature representations as the candidate object feature representation. (Wu: Section 0132 “average pooling operation”)

Claim 12, Cancelled

Claim 13, Ender discloses a non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, (Section 0170, lines 7-10- “A computer program product”) a method for intelligently recommending an object, (Identify portion of Candidate Answers- step 110 in Fig. 1) 
the method comprising generating a user feature representation based on description information of a user request (one or more first semantic elements in the question e.g “How do I change a bike tire”- see section 0047, lines 7-9)  and a candidate object feature representation (Section 0012, lines 5-9- semantic elements common between response and the questions) based on expertise information of a candidate response (Section 0009, lines 14-17- medical articles are dependent upon to generate response to the question);
(Section 0010- thus the candidate responses are generated or selected based on an identified role or title of the user which is based on a determined pre-existing knowledge-expertise information) 
(Section 0012, lines 1-5 “completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors” determining the two vectors of completeness score and relevance scores reads on the two sub-responsivities)
 (regarding the at least two user sub-feature representation Section 0074 lines 4-8 teaches that the completeness indicates the degree to which a candidate answer directly relates to the user’s information request and the relevance indicates the candidate answer is focused upon the user’s information request” thus the focused upon the user’s request corresponds to the user sub-feature representation)   
determining a responsivity of the candidate object to the user based on the at least two sub responsivities (Section 0012, lines 23-30- thus the computed relevance score and the completeness score reads on the at least two sub responsivities- thus the two score show how similar the vectors of the questions compared to the response) 
 and selecting a target object for the user from candidate response based on responsivities of the candidate objects to the user. (Section 0012, lines 3-5- thus based on the combined two dimensional vector a portion of the plurality of candidate responses is provided/selected to be the answer to the question of the user). 
(See Section 0047, lines 7-14 shows how a complete answer to the question “How do I change a bike tire?” is selected from a plurality of candidates)
Ender does not disclose candidate objects. 
Wu discloses uses deep learning (Fig. 10, El 1020, Word2vec word Extension)  to represents features to identify objects in a query and response system. (Section 0061, lines 3-4 “candidate objects”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Ender to include  using objects in our query representation. 
The motivation is that using objects makes the system more effective since it can incorporate different dimension within the system. 

Claim 14, Ender in view of Wu discloses wherein generating the user feature representation based on the description information of the user request and the candidate object feature representation based on the expertise information of the candidate object (Ender: Section 0057, lines 7-13- identifying resource blocks within the documents for a particular question based on semantic elements (feature representation)) comprises: 
determining an entity comprised in the description information of the user request and an entity comprised in the expertise information of the candidate object; (Ender: Section 0047, lines 7-12, in the example in Section 0047, lines 7-12 “bike” is identified as an entity that needs to be included in the knowledge of the answer)
(Ender: Section 0012, lines 1-5, Two-dimensional vectors) generating the user feature representation based on the entity comprised in the description information of the user request 
and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object. (Ender: Section 0012, lines 1-12- thus a completeness vector score for a particular candidate of response is determined based on the comparison of the semantic element between particular response candidate and question and synonyms of questions).
Claim 15, Ender in view of Wu discloses wherein, determining the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object (Wu: Section 0061) comprises performing word segmentation on the description information of the user request and the expertise information of the candidate object respectively based on entities in a knowledge graph of a field of the candidate object; (Ender: Section 0058, lines 5-13- thus the classification module breaks ling content into smaller chunks (word segmentation) to contain critical ideas such as linking smaller chunks of “parent” information  and “child” information (knowledge graph)- also see section 0068)
 and inputting resultant word segments of the description information of the user request (Ender: Smaller chucks of information request) and the expertise information of the candidate object (Ender: Section 0012, lines 1-11- thus the completeness score for a particular candidate is a determined by the comparison between a particular candidate response and the question or synonyms of the question, wherein the question or synonyms of the question is represented by smaller chunks of from the classification module) 
 to obtain the entity comprised in the description information of the user request and the  entity comprised in the expertise information of the candidate object, (Ender: Section 0059, lines 17-21- thus the classification module identify entities in the resource blocks using an entity definition database) 
Ender does not disclose wherein the word segments are transferred to a depth learning network model comprises a bidirectional long-short term memory network layer, an attention mechanism layer, and a conditional random field layer.
Wu discloses wherein the  word segments are transferred to a depth learning network model (Section 0125 “Recurrent neural network” and Section 0130 lines 1-2 “Deep neural network”) comprises a bidirectional long-short term memory network layer, (Section 0125 lines 3-5 “Long Term Short Term memory Networks (LSTMs)  an attention mechanism layer, (Section 0125 and Fig. 11- handles backpropagation with the weights in the network) and a conditional random field layer (Section 0125 lines 3-5 - part of the RNN that predicts the probability distribution over the words and next words in a sentence). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ender to include the use of Deep learning networks. 
The motivation is that using Deep learning  makes the system deals with more dimensions in natural language processing. 

Claim 16, Ender in view of Wu discloses wherein the method further comprises using literatures of a field  of the candidate object as a corpus, to construct the unsupervised vector generation model. (Ender: Section 0150 clinical documents such as vocabulary or repository and clinical document identified and arranged into a patient array all reads on the corpus for generating vectors as shown in section 0012)

Claim 17, Ender in view of Wu discloses wherein the unsupervised vector generation model, (Ender: Vectors in two dimensions see section 0012) generating the user feature representation based on the entity comprised in the description information of the user request (Ender: User Question) and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object (Ender: Section 0012 completeness scores and relevance scores can be vectors) comprises: 
with the unsupervised vector generation model, (Ender: Section 0012, lines 1-4- thus vectors in two dimensions)
 generating at least two user sub-feature representations based on at least two entities comprised in the description information of the user request as the user feature representation; (Ender: Section 0059, lines 5-9- thus the semantic types such as (disease, pharmacologic, organ, therapeutic)- under medicine which all reads on the sub-feature representation
and with the unsupervised vector generation model, (Ender: Section 0012, lines 1-4- thus vectors in two dimensions) generating at least two object sub-feature (Ender: Section 0059, lines 7-16- thus the above semantic types can be generated under medicine using vectors-see Section 0012) 
(Medicine is feature representation while the semantic types such as disease, organ, pharmacologic reads on the sub feature representation)
and averaging the at least two object sub-feature representations as the candidate object feature representation. ((Wu: Section 0132 “average pooling operation”)

Claim 18, Cancelled 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Enders (20150074095) in view of Wu (20200327327) as applied to claims 1-5, 7-11 and 13-17 above, 3and further in view of Shan (20190251184).

Claim 19, Ender in view of Wu disclose wherein determining the at least two sub-responsivities comprises for each user sub-feature representation, (Ender: Section 0012, lines 1-5 using completeness score and relevance score as explained in claim 1) obtaining a sub-responsivity (Graph distribution) by inputting the user sub-feature representation (questions) and the candidate object feature representation (list of answers in vectors) into a mode response system comprising a response function,  (Ender: Section 0091, lines 1-4-Fig. 5 shows a graph that depicts a distribution that provides an ordered list of likely answers to the user’s questions based on the entered completeness and relevance scores (vector))  wherein the response function comprises a cosine distance, and the user sub-feature representation and the candidate object feature representation are multi-dimensional input signals. (Ender, Section 0012, lines 1-3 the completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors) 
Ender in view of Wu does not discloses wherein the response function comprises a cosine distance. 
Shan discloses wherein the response function comprises a cosine distance. (Section 0069, lines 1-5 discloses comparing the selected candidate answer embedding to the query embedding using a similarity function for RBE embeddings (e.g., the cosine similarity function). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of similarity function such as cosine similarity. The motivation is that using the similarity function will make the system select the best response. 

Claim 20, Ender in view of Wu discloses wherein the processor is further configured to for each user sub-feature representation, (Ender: Section 0012, lines 1-5 using completeness score and relevance score as explained in claim 1) obtain a sub-responsivity by inputting the user sub feature representation and the candidate object feature representation into a mode response system comprising a response function, (Ender: Section 0091, lines 1-4-Fig. 5 shows a graph that depicts a distribution that provides an ordered list of likely answers to the user’s questions based on the entered completeness and relevance scores (vector)) and the user sub-feature representation and the candidate object feature representation are multi-dimensional input signals. (Ender, Section 0012, lines 1-3 the completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors) 
Ender in view of Wu does not discloses wherein the response function comprises a cosine distance. 
Shan discloses wherein the response function comprises a cosine distance. (Section 0069, lines 1-5 discloses comparing the selected candidate answer embedding to the query embedding using a similarity function for RBE embeddings (e.g., the cosine similarity function). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of similarity function such as cosine similarity. The motivation is that using the similarity function will make the system select the best response. 

Claim 21, Ender in view of Wu discloses wherein determining the at least two sub-responsivities comprises for each user sub-feature representation, (Ender: Section 0012, lines 1-5 using completeness score and relevance score as explained in claim 1)  obtaining a sub-responsivity by inputting the user sub-feature representation and the candidate object feature representation into a mode response system comprising a response function, (Ender: Section 0091, lines 1-4-Fig. 5 shows a graph that depicts a distribution that provides an ordered list of likely answers to the user’s questions based on the entered completeness and relevance scores (vector)), and the user sub-feature representation and the candidate object feature representation are multi-dimensional input signals. (Ender, Section 0012, lines 1-3 the completeness scores and the relevance scores can be vector that are combined into two-dimensional vectors) 
Ender in view of Wu does not discloses wherein the response function comprises a cosine distance. 
Shan discloses wherein the response function comprises a cosine distance. (Section 0069, lines 1-5 discloses comparing the selected candidate answer embedding to the query embedding using a similarity function for RBE embeddings (e.g., the cosine similarity function). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of similarity function such as cosine similarity. The motivation is that using the similarity function will make the system select the best response. 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bettencourt-Silva et al. (US20190392924) discloses intelligent recommendation of useful medical actions to a user by a processor. One or more useful medical actions may be cognitively recommended with evidence in support thereof for impacting a health state of a user according to historical data collected from one or more data sources, one or more user profiles, a domain knowl­edge, feedback data, or a combination thereof. The one or more useful medical 
Devarakonda et al. (US20180121603) discloses a cognitive healthcare system implementing a Question and Answer (QA) or request processing pipeline for processing an input question or request in accordance with one illustrative embodiment and wherein the  cognitive system comprises artificial intelli­gence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/16/2022